By JUDGE JOHN A. JAMISON
On July 1, 1985, the court heard evidence ore tenus in the above matter.
It appears from the evidence that on May 10, 1983, the Ohio Court of competent jurisdiction entered a default judgment against Jesse Steele, Betty Steele, Joseph Steele, Carolina Galleries of Williamsburg and Carolina Furniture Galleries, Inc. Actual damages of $3,500.00 were awarded, as well as punitive damages of $6,400.00.
The issue before the Circuit Court of Spotsylvania County is whether this court must give full faith and credit both to the judgment of compensatory as well as punitive damages of the Ohio Court and whether or not all defendants named in this suit should be required to answer to the Ohio Court.
The case of Bloodworth v. Ellis, 221 Va. 18 (1980), clearly places a heavy burden upon a defendant denying the validity of a foreign judgment in Virginia courts. A strong presumption exists that such judgment is entirely valid.
*275Jurisdiction of the sister-state’s court is presumed unless disproved by extrinsic evidence or the record itself. Bloodworth, supra, p. 24.
According to Nero v. Ferris, 222 Va. 807 (1981), a defendant in Virginia does have a right to challenge the sister-state’s jurisdiction to grant judgment.
However, careful analysis of all of the file and the evidence compels me to conclude that there was sufficient involvement by all of the defendants to sustain the Ohio Court’s jurisdiction as to each of them. Therefore, in accordance with Section 8.01-389(B), this court accords full faith and credit to the compensatory damages awarded by the Girard Municipal Court of Trumbull County, Ohio.
The question of punitive damages, however, is yet another matter. It is well established that Virginia courts will not award punitive damages in an action for a breach of contract except in the most exceptional circumstances, not applicable here. Indeed the award of punitive damages in this case would be in violation of Virginia’s clear public policy and cannot be granted in this case.